ORDER

ROLL, District Judge.
Richard W. Bozieh and Vivian A. Bozieh (“Appellants”) appeal from a judgment1 entered by the United States Bankruptcy Court. Appellants contend that the bankruptcy court erred in allowing a proof of claim filed by the Internal Revenue Service (IRS) to operate in their bankruptcy proceeding.2
After considering the briefs filed by the parties and the entire record in this matter, the Court finds that the bankruptcy court completely and properly resolved the issues presented by Appellants. Accordingly, for the reasons stated by the bankruptcy court in its Orders dated December 11, 1996, April 3, 1997, and August 14, 1998, this Court affirms.
AFFIRMED. This case is DISMISSED.

. Specifically, Appellants appeal the following orders of the bankruptcy court: (1) Memorandum Decision and Partial Judgment and Order filed December 11, 1996; (2) Memorandum Decision and Partial Judgment and Order filed April 3, 1997, and (3) Memorandum Decision and Judgment and Order filed August 14, 1998. All of these orders were issued in conjunction with Defendant-Appel-lee’s motions for summary judgment.


. Originally, the IRS filed a proof of claim for approximately $50,000 in secured and unsecured claims. That amount was later amended and at the time of the bankruptcy court's final decision in this matter on August 14, 1998, totaled $33,534.12.